Citation Nr: 1002244	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-28 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Rhode Island Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to February 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in July 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

In May 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In September 2007, the Board remanded the issue for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

There is clear and unmistakable evidence that the Veteran's 
schizophrenia existed prior to service, but there is not 
clear and unmistakable evidence that it was not permanently 
aggravated by his service.


CONCLUSION OF LAW

The criteria for service connection of schizophrenia have 
been met.
38 U.S.C.A. §§ 1111, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.3006 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants for benefits.  
The decision below grants service connection for 
schizophrenia.  As such, there is no further need to discuss 
compliance with the duties to notify and assist.  

The service medical evidence indicates that in November 1982, 
while on leave, the Veteran was admitted for psychiatric 
evaluation after exhibiting symptoms of hallucinations, 
confusion, and irrational behavior.  See November 1982 
Emergency Care record; December 1982 clinical record.  During 
his admission, the Veteran reported having a five-year 
history of episodic psychotic behavior and prior outpatient 
treatment for paranoid schizophrenia.  After examination, the 
Veteran was assessed with chronic paranoid schizophrenia.  A 
Medical Board was then convened, in which it was determined 
that the Veteran should be separated from duty owing to his 
preexisting schizophrenia.  Subsequent medical records 
reflect ongoing treatment for and assessments of 
schizophrenia. 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  VA's 
General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003; see also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In 
determining whether a disorder existed prior to service, it 
is important to look at accepted medical principles including 
clinical factors pertinent to the basic character, origin, 
and development of the disorder.  38 C.F.R. § 3.304(b)(1).  
History given by the veteran, which conformed to accepted 
medical principles, in conjunction with basis clinical data, 
is probative evidence of the incurrence, symptoms, and course 
of the disorder.  38 C.F.R. § 3.304(b)(2).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(a)(b)(c) (2009).

The Veteran's March 1982 entrance examination record reflects 
the Veteran's negative histories as to depression or 
excessive worry, nervous trouble of any sort, or previous 
mental health treatment, and it documents normal clinical 
findings for the psychiatric system.  Consequently, the 
Veteran is presumed sound upon entry.  

The evidence "clearly and unmistakably" indicates that the 
Veteran's schizophrenia preexisted service, however.  
Although the Veteran and his mother have submitted statements 
that he was in "normal" mental health prior to service, the 
evidence documents that the Veteran was treated for and 
diagnosed with paranoid schizophrenia and hallucinogen-
induced psychosis prior to service, and the record includes 
histories provided by the Veteran in the early 1980s that he 
was treated for psychiatric symptoms prior to service.  See 
August 1984 statement from mother and May 2007 hearing 
transcript (reflecting histories that Veteran was mentally 
healthy prior to service).  But see December 1982 hospital 
records, May 1983 Taunton Area Program assessment, May 1984 
Valcarce psychiatric consultation report, and August 1984 
field examination report (reflecting histories of pre-service 
treatment); Bridgewater Counseling Center records (reflecting 
pre-service treatment and diagnoses of psychiatric 
conditions).  Furthermore, the record includes a VA 
examiner's statement that the service record "amply" 
discussed that the Veteran had schizophrenia prior to 
service.  See August 2009 VA examination record.  The Board 
finds that this evidence suffices as clear and unmistakable 
evidence that the psychiatric disorder preexisted service.  
See 38 C.F.R. § 3.304(b)(1) and (2).  

However, to rebut the presumption of soundness, there must 
also be clear and unmistakable evidence that there was no 
increase in severity during service.  In this case, the 
evidence does not "clearly and unmistakably" indicate that 
there was no increase in service.  The service medical 
evidence reveals that the Veteran was hospitalized during 
service due to his schizophrenia and that he has been treated 
for schizophrenia since that time.  The Board notes that the 
occurrence of symptoms alone does not constitute aggravation 
of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  The record also 
contains an opinion from a private physician that it was 
"most likely" that the Veteran's schizophrenia was worsened 
by his service experience, however, and a VA examiner's 
determination that "there [was] no reasonable way to 
determine whether the Veteran's preexisting schizophrenia was 
permanently increased in severity during service" and that 
"whether or not his disorder would have naturally progressed 
is once again a matter of pure speculation".  See January 
2004 A.R. statement; August 2009 VA examination record.  
Based on this evidence, and after review of all the evidence, 
the Board finds that the presumption of soundness is not 
rebutted, and aggravation of the Veteran's schizophrenia is 
conceded.


ORDER

Service connection for schizophrenia is granted.  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


